UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
                                             x
In re:                                                       Chapter 7
                                                             Case No: 19-10747 (SHL)
JEFFREY LEW LIDDLE
                               Debtor.
                                             x

                     ORDER FIXING LAST DAY FOR FILING PROOFS OF
                   CHAPTER 11 ADMINISTRATIVE CLAIMS OR INTERESTS
                    AND DESIGNATING FORM AND MANNER OF NOTICE

         Upon the application dated April 3, 2021 (the “Application”), of Angela Tese-Milner, Esq.,

(the “Trustee”), the chapter 7 trustee of the bankruptcy estate of the above- captioned debtor (the

“Debtor”), for entry of an order pursuant to Rules 9006 and 9007 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”) and §§ 105(a) and 503(a) ofTitle 11, United

States Code (the “Bankruptcy Code”), fixing a deadline and establishing procedures for filing

proofs of chapter 11 administrative claims which arose from March 11, 2019 (the “Petition Date”)

through June 22, 2020 (the “Conversion Date”), and approving the form and manner of notice

thereof, and it appearing that the relief requested is in the best interests of the Debtor’s estate

and its creditors, and that adequate notice has been given and that no further notice is necessary;

and after due deliberation and good and sufficient cause appearing therefor, it is hereby

         ORDERED, that the Application is granted; and, it is further

         ORDERED, that except as otherwise provided herein, all persons and entities (including,

without limitation, individuals, partnerships, corporations, joint ventures, trusts and governmental

units) that assert a claim, as referenced in Bankruptcy Code §§ 101(5), 503 and 507, against

the Debtor which arose on or after Petition Date through the Conversion Date (the period being

the “Chapter 11 Period”), shall file a notice of such a claim (a “Chapter 11 Administrative

Claim”) in writing so that it is received on or before June 22, 2021 at 5:00 p.m. (EST) (the

“Chapter 11 Administrative Claims Bar Date”); and it is further
       ORDERED, that the following procedures for the filing of Chapter 11 Administrative

Claims shall apply:

       a)     Proofs of a Chapter 11 Administrative Claim must conform substantially to Form
              No. 10 of the Official Bankruptcy Forms or substantially to the form attached to this
              Order as Exhibit “2” (“Chapter 11 Administrative Proof of Claim Form”);

       b)     Attorneys (with full access accounts) and employees of institutional creditors (with
              limited access accounts) should file Proofs of a Chapter 11 Administrative Claim
              electronically on the Court’s Case Management/Electronic Case File (“CM/ECF”)
              system. Those without accounts to the CM/ECF system must filetheir proofs of
              claim by mailing or delivering the original proof of claim by hand to the United
              States Bankruptcy Court, Southern District of New York, Alexander Hamilton U.S.
              Custom House, One Bowling Green, New York, New York 10004- 1408;

       c)     Proofs of a Chapter 11 Administrative Claim will be deemed filed only when
              received by the Clerk of the Bankruptcy Court on or before the Chapter 11
              Administrative Claims Bar Date;

       d)     Proofs of a Chapter 11 Administrative Claim must: (i) be signed, (ii) include
              supporting documentation (if voluminous, attach a summary) or an explanation as
              to why documentation is not available, (iii) be in the English language, and (iv)be
              denominated in United States currency;

       e)     If the Chapter 11 Administrative Claim is being asserted by a professional whose
              retention was authorized by the Court in the Debtor’s case, the proof of the Chapter
              11 Administrative Claim must be accompanied by an application for allowance of
              compensation and reimbursement of expenses in a formpermissible by this Court
              and the Fee Guidelines promulgated by the Office of the United States Trustee;
              and it is further

       ORDERED, that the following persons or entities need not file a proof of a Chapter 11

Administrative Claim on or prior to the Chapter 11 Administrative Claims Bar Date:

       a)     Any holder of a Chapter 11 Administrative Claim that has been allowed by an order
              of the Court;

       b)     Any holder of a Chapter 11 Administrative Claim for which a separate deadline has
              been previously fixed by the Court;

       c)     A holder of a Chapter 11 Administrative Claim that has been paid or otherwise
              satisfied in full by the Debtor;

       d)     Any holder of a Chapter 11 Administrative Claim who has already properly filed a
              Chapter 11 Administrative Claim with the Clerk of the Court against the Debtor;
              and
         e)     Any holder of a claim allowable under Bankruptcy Code §§ 503(b) and 507(a)(2),
                which was incurred after the Conversion Date (a “Chapter 7 Claim”).

         ORDERED, that any person or entity that is asserting a Chapter 11 Administrative Claim

arising from the rejection of an executory contract or unexpired lease, as to which the order

authorizing such rejection is dated on or before the Conversion Date, must file a Chapter 11

Administrative Claim based on such rejection on or before the Chapter 11 Administrative Claims

Bar Date; and it is further

         ORDERED, that any person or entity asserting a Chapter 11 Administrative Claim that is

an estate professional whose retention was authorized by the Court during the Chapter 11

Administrative Period (the “Chapter 11 Professional”), must file an application for payment that

complies with the Bankruptcy Code, the Bankruptcy Rules, the Local Bankruptcy Rules of this

Court, and the Fee Guidelines promulgated by the Office of the United States Trustee by no

later than the Chapter 11 Administrative Claims Bar Date. Any Chapter 11 Professional who fails

to timely file its application may be barred from asserting its Chapter 11 Administrative Claim; and

it is further

         ORDERED, that any person or entity that is asserting a Chapter 11 Administrative Claim

and fails to comply with this Order by timely filing a proof of a Chapter 11 Administrative Claim

in appropriate form, or by the Chapter 11 Administrative Claims Bar Date, shall be barred from

participating in any distribution in this case as a Chapter 11 Administrative Claim; and it is further

         ORDERED, that nothing in this Order shall prejudice or limit the right of the Trustee or any

other party in interest to dispute or assert offsets or defenses to any Chapter 11 Administrative

Claim asserted; and it is further

         ORDERED, that a copy of the notice substantially in the form annexed to this Order as

Exhibit “1” (“Chapter 11 Administrative Bar Date Notice”) is approved and shall be deemed

adequate and sufficient if served by first-class mail, to the extent their addresses are known to
the Trustee, at least forty-five (45) days prior to the Chapter 11 Administrative Claims Bar Date

on:

       a)     the United States Trustee;

       b)     counsel to the Debtor;

       c)     any professional retained by the Debtor during the Chapter 11 Period;

       d)     all persons or entities that have requested notice of the proceedings in this case;

       e)     all persons or entities that have filed claims;

       f)     all creditors and other known holders of claims as of the date of this Order,
              including all persons or entities listed in the Schedules as holding claims;

       g)      all parties to executory contracts and unexpired leases of the Debtor;

       h)      all parties to litigation with the Debtor;

       i)      the Internal Revenue Service for the district in which the case is pending and, if
               required by Bankruptcy Rule 2002(j), the Securities and Exchange Commission
               and any other required governmental units;

       j)      all persons or entities that provided goods or services to the Debtor during the
               Chapter 11 Administrative Period; and

       k)     such additional persons and entities as deemed appropriate by the Trustee; and
              it is further

       ORDERED, that the Trustee is authorized and empowered to take such steps and

perform such acts as may be necessary to implement and effectuate the terms of this Order.

Dated: New York, New York
       May 4, 2021


                                                        /s/ Sean H. Lane
                                                        Honorable Sean H. Lane
                                                        United States Bankruptcy Judge
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
                                                      x
In re:                                                                    Chapter 7
                                                                          Case No: 19-10747 (SHL)
JEFFREY LEW LIDDLE

                                     Debtor.
                                                      x

                NOTICE OF LAST DAY TO FILE REQUESTS FOR PAYMENT OF
             CLAIMS ARISING DURING CHAPTER 11 PERIOD OF DEBTOR’S CASE

TO:      ALL PERSONS AND ENTITIES SEEKING TO                                     ASSERT         A    CHAPTER 11
         ADMINISTRATIVE CLAIM AGAINST THE DEBTOR:

         The United States Bankruptcy Court for the Southern District of New York has entered an
Order (the “Bar Date Order”) establishing June 22, 2021 at 5:00 p.m. (EST) (the “Chapter
11 Administrative Claims Bar Date”) as the last date for each person or entity (including, without
limitation, individuals, partnerships, corporations, joint ventures, trusts and governmentalunits) to
file a notice of a chapter 11 post-petition claim (a “Chapter 11 Administrative Claim”)1against
Jeffrey Lew Liddle, the above captioned debtor (the “Debtor”).

         The Chapter 11 Administrative Claims Bar Date and the procedures set forth below for
filing proofs of claim apply to all claims against the Debtor that arose during the period of March
11, 2019 through and including June 22, 2020 (the “Chapter 11 Administrative Period”), except
for those holders of the claims listed in Section 5 below that are specifically excluded from the
Chapter 11 Administrative Claims Bar Date filing requirement.

1.       WHO MUST FILE A ADMINISTRATIVE PROOF OF CLAIM

          You MUST file a notice of a Chapter 11 Administrative Claim to share in any potential
distribution from the Debtor’s estate as a holder of a Chapter 11 Administrative Claim, if your
Chapter 11 Administrative Claim is not one of the types of claim described in Section 5 below.
Claims for post-petition expenses are specifically described in 11 U.S.C. §§ 503 and 507. Among
other things, 11 U.S.C. §§ 503 and 507 provide that certain types of claims are entitledto post-
petition expense priority, including, without limitation:

                      i.    the actual, necessary costs and expenses of preserving the
                            estate, including wages, salaries, or commissions for
                            services rendered after the commencement of the
                            bankruptcy case;

                      ii.   certain taxes and penalties related thereto;

                     iii.   compensation and reimbursement of certain professionals

1  Under 11 U.S.C. § 101(5) and as used in this Notice, the word “claim” means: (a) a right to payment, whether or
not such right is reduced to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured, or unsecured, or (b) a right to an equitable remedy for breach of performance
if such breach gives rise to a right to payment, whether or not such right to an equitable remedy is reduced to judgment,
fixed, contingent, matured, unmatured, disputed, undisputed, secured or unsecured.



                                                           1
                       or officers;

                 iv.   the actual, necessary expenses incurred by (a) certain
                       creditors, (b) a creditor, an indenture trustee, an equity
                       security holder, or a committee representing any such
                       entities, in making a substantial contribution to a debtor’s
                       chapter 11 case, (c) a custodian, (d) members of certain
                       committees if incurred in the performance of the duties of
                       such committees; or

                 v.    compensation for services rendered by an indenture
                       trustee. Claims based on acts or omissions of the Debtor
                       that occurred during the Chapter 11 Administrative Period
                       must be filed on or prior to the Chapter 11 Administrative
                       Claims Bar Date, even if such claims are not now fixed,
                       liquidated or certain or did not mature or become fixed,
                       liquidated or certain during the Chapter 11 Administrative
                       Period.

2.     WHAT TO FILE

      Your filed post-petition proof of claim must conform substantially to Official Form No. 10
or substantially to the case-specific proof of claim form annexed to this Notice for your
convenience. Additional proof of claim forms may be obtained at www.nysb.uscourts.gov/forms.

        All proof of claim forms must be signed by the claimant or, if the claimant is not an
individual, by an authorized agent of the claimant. The proof of claim form must be written in
English and be denominated in United States currency. You should attach to your completed
proof of claim form any and all documents (the “Supporting Documents”) on which theclaim
is based. If the Supporting Documents are voluminous, please attach a summary for the basis
of the claim or an explanation as to why the documents are not available.

        If the person or entity asserting a Chapter 11 Administrative Claim is an estate
professional whose retention was authorized by the Court, they must also file an application for
payment that complies with Title 11 of the United States Code, the Federal Rules of Bankruptcy
Procedure, the Local Bankruptcy Rules of this Court, and the Fee Guidelines promulgated by
the Office of the United States Trustee by the Chapter 11 Administrative Claims Bar Date.

3.     WHEN AND WHERE TO FILE

        Except as provided herein, all proofs of a Chapter 11 Administrative Claim must be
filed so as to be received on or before the Chapter 11 Administrative Claims Bar Date of June
22, 2021 at 5:00 p.m. (EST).

      Attorneys (with full access accounts) and employees of institutional creditors (with limited
access accounts) should file proofs of claim electronically on the Court’s Case
Management/Electronic Case File (“CM/ECF”) system.




                                                2
        Those without accounts to the CM/ECF system must file their proofs of claim by mailing
or delivering the original by hand or overnight courier to the Clerk of the Bankruptcy Court at:

                               United States Bankruptcy Court
                                Southern District of New York
                           Alexander Hamilton U.S. Custom House
                               One Bowling Green, Room 614
                                  New York, NY 10004-1408

        Proofs of a Chapter 11 Administrative Claim will be deemed filed only when received
by the Clerk of the Bankruptcy Court on or before the Chapter 11 Administrative Claims Bar Date.
Proofs of a Chapter 11 Administrative Claim sent only to the Trustee and/or his professionals
shall not be deemed filed. Proofs of Chapter 11 Administrative Claims may not be delivered by
facsimile, telecopy or e-mail transmission.

4.     EXECUTORY CONTRACTS AND UNEXPIRED LEASES

       If you have a claim arising out of the rejection of an executory contract or unexpired lease
as to which the order authorizing such rejection is dated on or before June 22, 2020, the date
the Debtor’s Chapter 11 case was converted to case under Chapter 7 (the “Conversion Date”),
you must file a proof of claim by the Chapter 11 Administrative Bar Date.

5.     WHO NEED NOT FILE A CHAPTER 11 ADMINISTRATIVE PROOF OF CLAIM

      You do NOT need to file a Chapter 11 Administrative Claim on or prior to the Chapter
11 Administrative Claims Bar Date if you are:

       a)      Any holder of a Chapter 11 Administrative Claim that has been allowed by an order
               of the Court;

       b)      Any holder of a Chapter 11 Administrative Claim for which a separate deadline has
               been previously fixed by the Court;

       c)      A holder of a Chapter 11 Administrative Claim that has been paid or otherwise
               satisfied in full by the Debtor;

       d)      Any holder of a Chapter 11 Administrative Claim who has already properly filed a
               Chapter 11 Administrative Claim with the Clerk of the Court against the Debtor;
               and

       e)      Any holder of a claim allowable under Bankruptcy Code §§ 503(b) and 507(a)(2),
               which was incurred after the Conversion Date (a “Chapter 7 Claim”).

       Any person or entity asserting a Chapter 11 Administrative Claim that is an estate
professional whose retention was authorized by the Court during the Chapter 11
Administrative Period (the “Chapter 11 Professional”), must file an application for payment
that complies with the Bankruptcy Code, the Bankruptcy Rules, the Local Bankruptcy
Rules of this Court, and the Fee Guidelines promulgated by the Office of the United States
Trustee by no later than the Chapter 11 Administrative Claims Bar Date.



                                                3
                                                                              Main Document



Any Chapter 11 Professional who fails to timely file its application may be barred from
asserting its Chapter 11 Administrative Claim.

       This notice is being sent to persons and entities that have had some relationship with or
have done business with the Debtor but may not have an unpaid Chapter 11 Administrative Claim
against the Debtor. The fact that you have received this notice does not mean that you have a
claim or that the Trustee, the Debtor or the Court believes that you have a Chapter 11
Administrative Claim against the Debtor.

6.     CONSEQUENCES OF FAILURE TO FILE A CHAPTER 11 ADMINISTRATIVE CLAIM
       BY THE CHAPTER 11 ADMINISTRATIVE CLAIMS BAR DATE

      ANY HOLDER OF AN CHAPTER 11 ADMINISTRATIVE CLAIM THAT IS NOT EXEMPT
FROM THE REQUIREMENTS OF THIS NOTICE, AS SET FORTH IN SECTION 5 ABOVE, AND
THAT FAILS TO TIMELY FILE A NOTICE OF A CHAPTER 11 ADMINISTRATIVE CLAIM IN THE
APPROPRIATE FORM WILL BE BARRED FROM PARTICIPATING IN ANY DISTRIBUTION IN
THE DEBTOR’S CASE ON ACCOUNT OF SUCH CLAIM.

       If you believe you are a holder of a possible claim against the Debtor, it is
encouraged that you consult with an attorney regarding any matters concerning such
claim and the legal effect of this notice.

BY ORDER OF THE BANKRUPTCY COURT DATED ______________________
Dated: Mattituck, N.Y.
       May ,2021

Tese & Milner
Attorneys for the Trustee
735 Wickham Avenue
 P.O. Box 35
Mattituck, New York 11952
 ÿÿFÿ/ÿ-.0ÿ/-/ÿ-ÿ,+/-9ÿ-.+ÿ20+ÿ
  UH89ÿÿ          uuu
                         u
                          uuu
                               uÿu
                                  uuuÿ
                                       uu
                                         uu
                                           uuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuÿÿ
  UH89ÿ̀ÿ uuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuÿ
  d]8NJQÿ32ÿ2363Gfÿ
  \G3HKÿ]H5HJÿ{5G|9NH4Mÿ^8N9Hÿ289ÿHIÿu          uuuuuuuÿ
                                                                 uuÿ3               2ÿuÿ
                                                                       JH9ÿ34Hÿÿ8 uu
                                                                                             uuuuuuuÿ            CHAPTER 11 CLAIM OF ADMINISTRATION

  ^5JÿGN U9ÿu       uuuuuu¡u¢uu¡uuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuÿ
 12234356ÿ789 ÿ ÿ
 ÿÿ !"#$ÿ                                                                                                                                         %&'()
 *+,ÿ-.+ÿ/0-12-/0ÿ3++ÿ/4ÿ1-ÿ-.0ÿ5ÿ6.0ÿÿ0ÿÿ7/4ÿÿ2ÿÿ89+/-ÿ/ÿÿ3/718-29ÿ20+5ÿ:ÿ/-ÿ10+ÿ-.0ÿÿ-ÿ
 7+ÿÿ+;1+0-ÿÿ89+/-ÿÿ/ÿ,/0--<+ÿ+=8+/0+5ÿ>7+ÿ012.ÿÿ+;1+0-ÿ22,/4ÿ-ÿ??ÿ@5A55ÿBÿCDE5ÿ
 F+0ÿ10-ÿ+<+ÿ1-ÿÿ+,2-ÿ3G289 5H38GÿHI5Hÿ3JÿGH3H6KÿH8ÿ93L54Mÿ8GÿHI3Jÿ289 ÿ89ÿ8Gÿ5GMÿ5HH54IKÿK84N GHJOÿPHH54Iÿ9K54HKÿ483Jÿ82ÿ5GMÿ
 K84N GHJÿHI5HÿJN89HÿHIÿ4653QÿJN4Iÿ5Jÿ98 3JJ89MÿG8HJQÿN94I5Jÿ89K9JQÿ3GL834JQÿ3H 3RKÿJH5H GHJÿ82ÿ9NGG3Gÿ5448NGHJQÿ48GH954HJQÿSNK GHJQÿ
   89H5JQÿ5GKÿJ4N93HMÿ59 GHJOÿ:ÿ/-ÿ0+/,ÿ4/ÿ,21+/-0TÿHIMÿ 5MÿUÿKJH98MKÿ52H9ÿJ45GG3GOÿV2ÿHIÿK84N GHJÿ59ÿG8Hÿ5L5365U6Qÿ
 W653Gÿ3Gÿ5Gÿ5HH54I GHOÿ
 Pÿ9J8GÿXI8ÿ236Jÿ5ÿ295NKN6GHÿ4653ÿ48N6KÿUÿ23GKÿNÿH8ÿYZ Q Qÿ393J8GKÿ289ÿNÿH8ÿZÿM59JQÿ89ÿU8HIOÿ[ÿ\O]O^Oÿ__ÿZ`QÿZaQÿ5GKÿbZa Oÿ
 Fÿ/ÿÿ-.+ÿ/-/ÿ31-ÿ-.+ÿ2ÿ0ÿÿ-.+ÿ,-+ÿ-.+ÿ20+ÿc0ÿ+,5ÿ6.-ÿ,-+ÿ0ÿ/ÿ-.+ÿ/-2+ÿÿ3/718-29ÿd789 ÿb efÿ-.-ÿ91ÿ+2+<+,5ÿ

 "gÿhiÿÿjklmg#nÿgolÿ !"#$ÿ
 Op.ÿ0ÿ-.+ÿ21+/- rrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrÿ
   2+,-q              t5 ÿ82ÿHIÿ4N99GHÿ49K3H89ÿdHIÿ9J8Gÿ89ÿGH3HMÿH8ÿUÿ53Kÿ289ÿHI3Jÿ4653fÿ
                          1HI9ÿG5 JÿHIÿ49K3H89ÿNJKÿX3HIÿHIÿKUH89ÿ uuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuÿ
`Ov0ÿ-.0ÿ2ÿ3++/ w t8
   2;1+,ÿ          w xJOÿ798 ÿXI8 yÿÿuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuu
   0+/+ÿ+0+q
bOp.++ÿ0.1,ÿ/-2+0             p.++ÿ0.1,ÿ/-2+0ÿ-ÿ-.+ÿ2+,-ÿ3+ÿ0+/-qÿ         p.++ÿ0.1,ÿ89+/-0ÿ-ÿ-.+ÿ2+,-ÿ3+ÿ0+/-qÿd32ÿ
  /,ÿ89+/-0ÿ-ÿ-.+                                                                     K3229GHfÿ
  2+,-ÿ3+ÿ0+/-q
  7K956ÿzN6ÿ82                  rrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrÿ rrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrÿ
                                   t5 ÿ                                                  t5 ÿ
  {5G|9NH4Mÿ}984KN9
  d7z{}fÿ̀ `df                    uuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuÿ                uuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuÿ
                                   tN U9ÿ ]H9Hÿ                                                        tN U9ÿ ]H9Hÿ
                                   uuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuÿ                uuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuuÿ
                                   ^3HMÿ                      ]H5Hÿ            ~V}ÿ^8Kÿÿ                ^3HMÿ                      ]H5Hÿ            ~V}^8Kÿ
                                   ^8GH54HÿI8Gÿuuuuuuuuuuuuuuuuuuuuuuuuÿ                                ^8GH54HÿI8Gÿuuuuuuuuuuuuuuuuuuuuuuuuÿ
                                   ^8GH54Hÿ 536ÿ uuuuuuuuuuuuuuuuuuuuuuuuÿ                               ^8GH54Hÿ 536ÿ uuuuuuuuuuuuuuuuuuuuuuuuÿ

                                   \G3289 ÿ4653ÿ3KGH3239ÿ289ÿ64H98G34ÿ5M GHJÿ3Gÿ4I5H9ÿbÿd32ÿM8NÿNJÿ8Gfÿÿ
                                   uuÿÿuuÿÿuuÿÿuuÿÿuuÿÿuuÿÿuuÿÿuuÿÿuuÿÿuuÿÿuuÿÿuuÿÿuuÿÿuuÿÿuuÿÿuuÿÿuuÿÿuuÿÿuuÿÿuuÿÿuuÿÿuuÿÿuuÿÿuuÿ
 O:+0ÿ-.0ÿ2ÿ+/,           w t8
  /+ÿ+,9ÿ+,q              w xJOÿ^653ÿGN U9ÿ8Gÿ48N9Hÿ4653Jÿ93JH9Mÿd32ÿ|G8XGfÿuuuuuuuu                               736Kÿ8Gÿÿÿuÿ
                                                                                                                                           uuuuuuuuuuuuuuuuuuuuuuuÿ
                                                                                                                                                ÿÿÿ ÿÿxxxx


                                  ww t8
ZO:ÿ91ÿ7/cÿÿ/9/+
  +0+ÿ.0ÿ+,ÿÿ8             xJOÿI8ÿ 5KÿHIÿ59639ÿ2363Gyÿÿuuuuuuuuuuuuuuuuuuuuuuuuuuuuu
  ÿ2ÿÿ-.0ÿ2q


 ÿÿÿ12234356ÿ789 ÿ ÿ                                                        ÿÿ                                                       5
 ÿ!"ÿÿ#$%&ÿ'()*+$*(ÿ,-*.ÿ/&ÿ01$+ÿ2ÿ*)ÿ/&ÿ3&ÿ/&ÿ02&ÿ42ÿ5$1&6ÿ
789ÿ:;ÿ<=>ÿ?:ÿ?;@> E F8
   :;ÿ;A>ÿBÿC>?B:ÿB<> E GH8ÿI4HJÿÿK22JHÿ81ÿJLÿKMJ89NHÿ4338OPJÿ89ÿ4PQÿPO M9ÿQ8OÿOHÿJ8ÿ2KPJ21QÿJLÿKMJ89RÿÿSSSSÿÿÿSSSSÿÿÿSSSSÿÿSSSS
   C>@BD

T8UVÿ;W<ÿAÿB<>ÿWD          XSSSSSSSSSSSSSSSSSSSSSSSSSSSSS8ÿÿ9>AÿB<Aÿ;?Bÿ?W;C>ÿ?B>>ABÿÿB<>ÿW<Y>ADÿ
                                                                   E F8
                                                                   E GH8ÿÿZ3LJJ4493LÿHHÿ
                                                                                          J4J PJÿ2J 2[2Pÿ2PJ9HJ\ÿ1H\ÿ]PHH\ÿ89ÿ8JL9
                                                                                           9_O29KÿMQÿ̀4Pa9OJ3QÿbO5ÿc d3ededZe8ÿ
g8h<BÿAÿB<>ÿ@AAÿÿB<> i]4 5HRÿj88KHÿH85K\ÿ 8PQÿ584PK\ÿ54H\ÿH9k23Hÿ9189 K\ÿ9H8P45ÿ2PlO9Qÿ89ÿm98P1O5ÿK4JL\ÿ89ÿ39K2Jÿ349K8ÿ
  WD                   ZJJ43Lÿ9K43JKÿ382Hÿ81ÿ4PQÿK83O PJHÿHO89J2PÿJLÿ3542ÿ9_O29KÿMQÿ̀4Pa9OJ3QÿbO5ÿc d3e8ÿ
                           I22JÿK2H358H2Pÿ2P189 4J28PÿJL4Jÿ2HÿPJ2J5KÿJ8ÿ92k43Q\ÿHO3Lÿ4HÿL45JLÿ349ÿ2P189 4J28P8ÿÿ
                                SSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSÿ

n8oAÿÿÿpBÿÿB<>ÿW
  A>W;>CD                      EE F8
                                   GH8ÿqLÿ3542ÿ2HÿH3O9KÿMQÿ4ÿ52Pÿ8Pÿ989JQ8
                                         rB;>ÿÿpp>B:sÿ
                                         E b45ÿHJ4J8ÿt1ÿJLÿ3542ÿ2HÿH3O9KÿMQÿJLÿKMJ89NHÿ92P3245ÿ9H2KP3\ÿ125ÿ4ÿuvwxyzy{ÿ}wvv~ÿv~ÿz
                                                         xxz{xÿd01123245ÿ789 ÿ Zeÿm2JLÿJL2Hÿ}wvv~ÿv~ÿzÿ
                                        EE 8  J89ÿkL235
                                            0JL98ÿH392MR         SSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSÿ

                                         AAÿÿp>>WB?sÿ SSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSÿ
                                         ZJJ43Lÿ9K43JKÿ382Hÿ81ÿK83O PJH\ÿ21ÿ4PQ\ÿJL4JÿHL8mÿk2KP3ÿ81ÿ913J28Pÿ81ÿ4ÿH3O92JQÿ2PJ9HJÿd189ÿ
                                         ]4 5\ÿ4ÿ 89J4\ÿ52P\ÿ39J21234Jÿ81ÿJ2J5\ÿ12P4P32PÿHJ4J PJ\ÿ89ÿ8JL9ÿK83O PJÿJL4JÿHL8mHÿJLÿ52PÿL4Hÿ
                                         MPÿ125Kÿ89ÿ9389KK8eÿÿ

                                         ;>ÿÿpp>B:Rÿÿ ÿ                  XSSSSSSSSSSSSSSSSSSÿ
                                         ;?BÿÿB<>ÿWÿB<BÿAÿA>W;>Csÿÿ XSSSSSSSSSSSSSSSSSSÿ
                                         ;?BÿÿB<>ÿWÿB<BÿAÿ;?A>W;>CsÿÿXSSSSSSSSSSSSSSSSSSÿdqLÿHO ÿ81ÿJLÿH3O9Kÿ4PKÿOPH3O9Kÿ
                                                                                                     4 8OPJHÿHL8O5Kÿ 4J3LÿJLÿ4 8OPJÿ2Pÿ52PÿT8eÿ

                                         ;?Bÿ?>W>AA:ÿBÿW;>ÿ?:ÿC>;BÿAÿÿB<>ÿCB>ÿÿB<>ÿp>BB?sÿÿ XSSSSSSSSSSSSSSSSSSSSÿ

                                         ??;ÿo?B>>ABÿB>ÿdmLPÿ34Hÿm4Hÿ125KeÿSSSSSSSÿ
                                         EE 72
                                             ]K
                                            4924M5

  8oAÿB<AÿWÿ@A>Cÿ?ÿ
   >A>D                       E F8
                                E GH8ÿ;?Bÿ?>W>AA:ÿBÿW;>ÿ?:ÿC>;BÿAÿÿB<>ÿCB>ÿÿB<>ÿp>BB?ÿ XSSSSSSSSSSSSSSSSSSSSÿ
  8oAÿB<AÿWÿA;@>WBÿBÿ
   Y<BÿÿA>BD             E F8
                                E GH8ÿtKPJ21QÿJLÿ989JQRÿSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSSS


 01123245ÿ789 ÿ ÿ                                                ÿÿ                                                          4
ÿÿÿ!ÿÿ!"#ÿ$
  #%!!#&ÿ!ÿ!'ÿ(%&#     @ A8
  ))ÿ*+,++ÿ-ÿ./0123           @ B<ÿCDEFGÿIJEK                                                                               L(%!ÿ#%!!#&ÿ!ÿ!'ÿ
  4ÿ3542ÿ 45ÿ6ÿ49755
  9289275ÿ489ÿ49755
                                  @ M8ÿPQ<723ÿ<?897ÿ865247288<ÿN2835?928ÿ452885ÿ489ÿ3=259ÿ<?897Oÿ?899
                                              RÿSÿT UN4ONON4Oÿ89ÿN4ONONVO                                                    WXXXXXXXXXXXXXXXXXXXXÿ
  8889289275ÿ789ÿ:4 5;
  28ÿ<8 ÿ347892<;ÿ7=
  54>ÿ5227<ÿ7=ÿ4 8?87
                                  @ P  ÿ78ÿWYZ[\]ÿ81ÿ98<27<ÿ78>499ÿ?93=4<;ÿ54<;ÿ89ÿ98745ÿ81ÿ98975ÿ89ÿ<9^23<ÿ189ÿ
                                     9<8845;ÿ14 255;ÿ89ÿ=8?<=859ÿ?<ÿ ÿPQRÿSÿT UN4ONUO                                 WXXXXXXXXXXXXXXXXXXXXÿ
  872759ÿ78ÿ9289275
                                  @ `4   <;ÿ<45492<;ÿ89ÿ38 2<<288<ÿN?ÿ78ÿW ;Z[\]Oÿ4989ÿ>27=28ÿa ÿ945<ÿ6189ÿ7=ÿ WXXXXXXXXXXXXXXXXXXXXÿ
                                     648b9?735ÿ727288ÿ2<ÿ1259ÿ89ÿ7=ÿ96789c<ÿ6?<28<<ÿ89<;ÿ>=23=^9ÿ2<ÿ49529
                                        ÿPQRÿSÿT UN4ONO
                                   @ d4:<ÿ89ÿ84572<ÿ8>9ÿ78ÿ8^98 8745ÿ?827<ÿ ÿPQRÿSÿT UN4ONaO                               WXXXXXXXXXXXXXXXXXXXXÿ
                                   @ R887926?7288<ÿ78ÿ48ÿ 585ÿ68127ÿ548ÿ ÿPQRÿSÿT UN4ONTO                                   WXXXXXXXXXXXXXXXXXXXXÿ
                                   @ 07=9ÿQ3215ÿ<?6<37288ÿ81ÿ ÿPQRÿSÿT UN4ONXXOÿ7=47ÿ452<ÿ                                  WXXXXXXXXXXXXXXXXXXXXÿ
                                   ] 4 8?87<ÿ49ÿ<?6f37ÿ78ÿ49f?<7 87ÿ88ÿg ghÿ489ÿ^95ÿÿ549<ÿ4179ÿ7=47ÿ189ÿ34<<ÿ6?8ÿ88ÿ89ÿ4179ÿ7=ÿ947ÿ81ÿ49f?<7 87

ijklÿnoÿÿpqrsÿtuvwxÿ
y"#ÿ#%ÿ$ #!%zÿ CDEFGÿDEÿIEÿIKÿ
!"ÿÿÿ$ÿ(!ÿ
z%ÿ%&ÿ&!#ÿ!+ÿÿ          @ ÿ4 ÿ7=ÿ3992789
{|}ÿ~/))12+ÿ               @ ÿ4 ÿ7=ÿ3992789c<ÿ4778985ÿ89ÿ4?7=8929ÿ487
1ÿ58?ÿ125ÿ7=2<ÿ3542ÿ       @ ÿ4 ÿ7=ÿ79?<7;ÿ89ÿ7=ÿ96789;ÿ89ÿ7=29ÿ4?7=8929ÿ487ÿV48b9?735ÿ?5ÿ 
T TN4ONOÿ4?7=892<ÿ38?97<ÿ@ ÿ4 ÿ4ÿ?4948789;ÿ<?975;ÿ8989<9;ÿ89ÿ87=9ÿ3896789ÿV48b9?735ÿ?5ÿ T
537988234555;ÿ7Vÿ
78ÿ<74652<=ÿ58345ÿ9?5<ÿ
<321528ÿ>=47ÿ4ÿ<2847?9ÿ ÿ?899<7489ÿ7=47ÿ48ÿ4?7=8929ÿ<2847?9ÿ88ÿ7=2<ÿIIÿIÿCÿ<9^<ÿ4<ÿ48ÿ43b88>59 87ÿ7=47ÿ>=8ÿ3453?54728ÿ7=ÿ
2<ÿÿ                        4 8?87ÿ81ÿ7=ÿ3542;ÿ7=ÿ3992789ÿ4^ÿ7=ÿ96789ÿ39927ÿ189ÿ485ÿ45 87<ÿ932^9ÿ78>499ÿ7=ÿ967ÿÿ
Lÿ#%ÿ"ÿ#ÿÿ
(&(#%!ÿ$ÿ$(&ÿ#ÿ ÿ=4^ÿ:4 289ÿ7=ÿ28189 47288ÿ28ÿ7=2<ÿIIÿIÿCÿ489ÿ=4^ÿ4ÿ94<88465ÿ6521ÿ7=47ÿ7=ÿ28189 47288ÿ2<ÿ79?ÿ
%#&ÿ( ÿ!ÿ./////ÿ 489ÿ389937ÿ
 %#&ÿÿ( ÿ!ÿ.ÿ
'#ÿÿ!"+ÿÿ
)ÿ*+,++ÿ--ÿ).ÿ).0ÿ%&ÿ ÿ93549ÿ?899ÿ84575ÿ81ÿ9f?95ÿ7=47ÿ7=ÿ189828ÿ2<ÿ79?ÿ489ÿ389937ÿÿ
.0)+ÿ
                             :3?79ÿ88ÿ947ÿÿX   XXXXXXXXXXXXXXXXÿ
                                                 ÿÿgÿÿMMÿÿgÿÿBBBB


                               ÿXXXQ2XX8X4X7X?X9XÿXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
                               %!ÿ!"#ÿ%#ÿÿ!"#ÿ#%ÿ"ÿÿ$ #!%zÿ%&ÿz%%zÿ!"ÿ$ÿ
                               A4               XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
                                                 729<7ÿ84 ÿ                           2995ÿ84 ÿ                          4<7ÿ84 ÿ
                               d275             XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXÿ
                               R8 485ÿ          XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXÿ
                                                 987215ÿ7=ÿ3898947ÿ<9^239ÿ4<ÿ7=ÿ38 485ÿ21ÿ7=ÿ4?7=8929ÿ487ÿ2<ÿ4ÿ<9^239ÿ

                               4999<<ÿ       XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXÿ
                                              A? 69ÿ       Q797
                                              XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXÿ
                                              R275                                           Q747       R89
                               R887437ÿ=88ÿ XXXXXXXXXXXXXXXXXXXXXXXXXXXXXÿ                  425ÿ XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXÿ



01123245ÿ789 ÿ ÿ                                                  ÿÿ                                                          4
